Title: To Thomas Jefferson from Daniel Carroll Brent, [on or before 4 October 1801]
From: Brent, Daniel Carroll
To: Jefferson, Thomas


D[ear] Sir/
[on or before 4 Oct. 1801]
It is not perhaps for me to intrude upon you. Yet as I believe to men of your mind, placed in your elevated Station, information from all quarters is acceptable, I will under these impressions address you.
The Office of Treasurer of the United States is now vacant, to fill such an office I know one man who I believe has every necessary qualification—his character is pure & chaste; to which no censure is attached, or against which calumny dare not to dart its tongue—he has always been in private life, is of moderate fortune & therefore not much known in the political world, is a pure Republican, has always, (even in the worst of times) been firm & steady—no change of men or circumstances has made him deviate—the gentleman I mean is Col. John Cooke of Stafford County Virginia, he is well known to John T Mason, who is his friend, & to whom I will refer you for a confirmation of what I have stated—this application is unknown to this Gentn. yet I know the appointment will be acceptable
I will not apologize for addressing you as I can conceive it is the duty of us all to give you information—yet Sir whatever may be your determination on this subject I shall consider it as made for the public good & rest content.
With sentiments of high respect I am yrs &c
Daniel Carroll Brent
